UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


                                 )
COMMON CAUSE, et al.,            )
                                 )
                 Plaintiffs,     )
                                 ) Civil Action No. 12-775 (EGS)
            v.                   )
                                 )
JOSEPH R. BIDEN, JR.,            )
in his official capacity as      )
President of the United States   )
Senate, et al.,                  )
                                 )
                 Defendants.     )
                                 )

                         MEMORANDUM OPINION

       Plaintiffs in this action are a non-profit organization

devoted to government accountability and election reform, four

members of the United States House of Representatives, and three

individuals who allege they would have benefitted from the DREAM

Act.   They bring this suit against representatives of the United

States Senate seeking a declaratory judgment that Rule XXII (the

“Cloture Rule” or the “Filibuster Rule”) -- which requires a

vote of sixty senators to proceed with or close debate on bills

or presidential nominations and a two-thirds vote to proceed

with or close debate on proposed amendments to the Senate Rules

-- is unconstitutional because it is “inconsistent with the

principle of majority rule.”   In the alternative, Plaintiffs

challenge Senate Rule V, which provides that the Senate’s rules
continue from one Congress to the next, unless amended.   Pending

before the Court is Defendants’ Motion to Dismiss pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure.

Defendants make three arguments: (1) Plaintiffs lack standing to

bring this suit; (2) the Speech or Debate Clause bars this suit;

and (3) the Complaint presents a non-justiciable political

question.

     The Court acknowledges at the outset that the Filibuster

Rule is an important and controversial issue.   As Plaintiffs

allege, in recent years, even the mere threat of a filibuster is

powerful enough to completely forestall legislative action.

However, this Court finds itself powerless to address this issue

for two independent reasons.   First, the Court cannot find that

any of the Plaintiffs have standing to sue.   Standing is the

bedrock requirement of an Article III court’s jurisdiction to

resolve only those cases that present live controversies.     While

the House Members have presented a unique posture, the Court is

not persuaded that their alleged injury -- vote nullification --

falls into a narrow exception enunciated by the Supreme Court in

Raines v. Byrd.   And none of the other Plaintiffs have

demonstrated that this Court can do anything to remedy the

alleged harm they have suffered: the inability to take advantage

of the opportunity to benefit from proposed legislation that was

never debated, let alone enacted.    The Court is even less

                                 2
 
persuaded that the Plaintiffs possess a “procedural” right,

grounded in the text of the Constitution, that entitles them to

the majority enactment of legislation.      Second, and no less

important, the Court is firmly convinced that to intrude into

this area would offend the separation of powers on which the

Constitution rests.   Nowhere does the Constitution contain

express requirements regarding the proper length of, or method

for, the Senate to debate proposed legislation.      Article I

reserves to each House the power to determine the rules of its

proceedings.   And absent a rule’s violation of an express

constraint in the Constitution or an individual’s fundamental

rights, the internal proceedings of the Legislative Branch are

beyond the jurisdiction of this Court.

     Accordingly, upon consideration of Defendants’ Motion to

Dismiss, the response and reply thereto, the supplemental briefs

filed by the parties, the arguments made at the hearing held on

December 10, 2012, the relevant law, the entire record in this

case, and for the reasons stated below, the Court will GRANT

Defendants’ Motion to Dismiss.

I.   BACKGROUND

     A.   History of the Cloture Rule

     The Complaint sets forth the following background regarding

the history of the Cloture Rule.       At the time the Constitution

was adopted, there was no recognized “right” on the part of

                                   3
 
members of legislative or other parliamentary bodies to engage

in unlimited debate over the objections of the majority (i.e.,

to “filibuster”).                                       Compl. ¶ 20.    Under the established rules of

parliamentary procedure that prevailed both in England and in

the Continental Congress prior to the adoption of the

Constitution, the majority had the power to end a debate and

bring a measure to an immediate vote at any time over the

objection of the minority by adopting a “motion for the previous

question.”                         Id. ¶ 21.                   The Articles of Confederation were an

exception, however; under the Articles of Confederation, voting

was by state, and the “United States in Congress” was unable to

take action without a supermajority vote of nine of the thirteen

states.                   Id. ¶ 24.                       Because the Framers of the Constitution had

observed first-hand the paralysis caused by the supermajority

voting requirement in the Articles of Confederation, the Framers

refused to require more than a majority, either as a condition

of a quorum or for the passage of legislation under the proposed

new constitution.                                       Id. ¶ 25.     Only six exceptions to the

principle of majority rule were expressly enumerated in the

Constitution.1


                                                            
              1
       (1) Impeachments, U.S. Const. art. 1, § 3, cl. 6; (2)
expelling members, U.S. Const. art. 1, § 5, cl. 2; (3)
overriding a Presidential veto of a bill, U.S. Const. art. 1 , §
7, cl. 2; (4) overriding a Presidential veto of an Order,
Resolution or Vote, U.S. Const. art. 1, § 7, cl. 3; (5)
ratification of treaties by the Senate, U.S. Const. art. 2, § 2,
                                                                        4
 
              The first rules adopted by the Senate in 1789 adopted the

previous question motion.                                                     Id. ¶ 37.                        In 1806, however, the

previous question motion was eliminated from the rules of the

Senate, apparently at the urging of Vice President Aaron Burr,

who, in his farewell address before the Senate in 1805,

suggested that the previous question motion was unnecessary

because it had been invoked only once during the four years that

he had presided over the Senate.                                                                   Id. ¶ 38.                       From 1806 until

1917, the Senate had no rule that allowed the majority to limit

debate or terminate a filibuster.                                                                     Despite the absence of a rule

for limiting debate, filibusters were relatively rare during

this period and occurred at an average rate of one every three

years between 1840 and 1917.                                                           Id. ¶ 40.                       In 1917, however, after

a small minority of senators filibustered a bill authorizing

President Wilson to arm American merchant ships, leading to

public outrage, the Senate adopted the predecessor to the

current Cloture Rule.                                              Id. ¶¶ 41-43.                               The 1917 rule required a

two-thirds vote of the Senate to end debate.                                                                                          Id. ¶ 45.

Filibusters remained relatively rare from 1917 to 1970.


                                                                                                                                                                                               
                                                                                                                                                                                               
cl. 2; and (6) amendments to the Constitution, U.S. Const. art.
V. In addition, two exceptions were subsequently added by
amendment: (1) removal of the disability to hold public office
of any person who engaged in insurrection or rebellion against
the United States, U.S. Const. amend. XIV, § 3; and (2) a
determination that the President is unable to discharge the
powers and duties of his office, U.S. Const. amend. XXV, § 4.
See Compl. ¶¶ 26-27.
                                                                                             5
 
      The Cloture Rule was not amended again until 1975, when the

Senate agreed to a compromise amendment to Rule XXII.    The

amendment changed the number of votes required for cloture from

two-thirds of senators present and voting to three-fifths of the

Senate, not merely those present and voting (i.e., sixty votes).

In addition, the amendment provided that cloture on motions to

amend the Senate’s rules would continue to require a vote of

two-thirds of senators present and voting.   The number of votes

required to invoke cloture has not changed since 1975.    See

Defs.’ Mem. of P. & A. in Supp. of Mot. to Dismiss (“Defs.’

Mem.”) at 8.   Rule XXII of the Standing Rules of the Senate

provides in pertinent part as follows:

      [A]t any time a motion signed by sixteen Senators, to bring
      to a close the debate upon any measure . . . is presented
      to the Senate, the Presiding Officer, or clerk at the
      direction of the Presiding Officer, shall at once state the
      motion to the Senate, and . . . he shall lay the motion
      before the Senate and direct that the clerk call the roll,
      and upon the ascertainment that a quorum is present, the
      Presiding Officer shall, without debate, submit to the
      Senate by a yea-and-nay vote the question:

      “Is the sense of the Senate that the debate shall be
      brought to a close?” And if that question shall be decided
      in the affirmative by three-fifths of the Senators duly
      chosen and sworn -- except on a measure or motion to amend
      the Senate rules, in which case the necessary affirmative
      vote shall be two-thirds of the Senators present and voting
      -- then said measure . . . shall be the unfinished business
      to the exclusion of the all other business until disposed
      of.

Standing Rules of the Senate Rule XXII § 2; see also Compl. ¶

16.   Rule V states that the “rules of the Senate shall continue

                                 6
 
from one Congress to the next Congress unless they are changed

as provided in these rules.”    Standing Rules of the Senate Rule

V § 2.

        The number of actual or threatened filibusters has

increased dramatically since 1970, and now dominates the

business of the Senate.    Compl. ¶ 47.     In 2009, there were a

record sixty-seven filibusters in the first half of the 111th

Congress -- double the number of filibusters that occurred in

the entire twenty-year period between 1950 and 1969.      By the

time the 111th Congress adjourned in December 2010, the number

of filibusters had swelled to 137 for the entire two-year term

of the 111th Congress.     Id. ¶ 50.   During the 111th Congress,

over four hundred bills that had been passed by the House of

Representatives -- many with broad bipartisan support -- died in

the Senate without ever having been debated or voted on because

of the inability to obtain the sixty votes required by Rule

XXII.    Id. ¶ 52.

        B.   Allegations in the Complaint

        The Complaint is brought by three groups of Plaintiffs.

Plaintiff Common Cause is a non-profit corporation formed “to

serve as a grass roots ‘citizens lobby’ to promote the adoption

of campaign finance, disclosure and other election reform

legislation by Congress and by state and local governments.”

Id. ¶ 9(A).    Plaintiffs John Lewis, Michael Michaud, Henry

                                   7
 
(“Hank”) Johnson, and Keith Ellison (the “House Member

Plaintiffs”), are members of the House of Representatives

representing Georgia, Maine, Georgia, and Minnesota,

respectively.     Id. ¶ 9(B).   Finally, Plaintiffs Erika Andiola,

Celso Mireles, and Caesar Vargas (the “DREAM Act Plaintiffs”),

are three U.S. residents who were born in Mexico, brought to the

United States by their families when they were children, and

subsequently graduated from college and obtained employment.

Id. ¶ 9(C).     Each group of Plaintiffs alleges that it has

suffered injury due to the Cloture Rule preventing a majority in

the Senate from closing debate on and passing legislation that

would have benefitted the Plaintiffs -- specifically, the

DISCLOSE Act, a campaign finance reform bill, and the DREAM Act,

an immigration reform bill.      See id. ¶¶ 9(D)-(E).

      Plaintiffs allege that the Cloture Rule “replaces majority

rule with rule by the minority by requiring the affirmative

votes of 60 senators on a motion for cloture before the Senate

is allowed to even debate or vote on” measures before it.      Id. ¶

2.   According to Plaintiffs, “[b]oth political parties have used

Rule XXII when they were in the minority in the Senate to

prevent legislation and appointments proposed by the opposing

party from being debated or voted on by the Senate.”      Id. ¶ 4.

Plaintiffs further assert that Rule XXII has primarily been used

“not to protect the right of the minority to debate the merits

                                    8
 
of a bill or the fitness of a presidential nominee on the floor

of the Senate . . . , but to suppress and prevent the majority

from debating the merits of bills or presidential appointments

opposed by the minority.”     Id. ¶ 7 (emphasis in original).

“Actual or threatened filibusters (or objections to the

commencement of debate which are the functional equivalent of a

filibuster) have become so common that it is now virtually

impossible as a practical matter for the majority in the Senate

to pass a significant piece of legislation or to confirm many

presidential nominees without the 60 votes required to invoke

cloture under Rule XXII.”     Id. ¶ 18.   Plaintiffs allege that

because invoking cloture is “time consuming and cumbersome,” the

mere threat of a filibuster is sufficient to forestall

consideration of a measure.     Id. ¶ 15.   Furthermore, because

Senate Rule V provides that Senate rules continue from one

Congress to the next, and because invoking cloture to close

debate on any resolution to amend Senate rules requires the

affirmative vote of two-thirds of Senators present and voting,

Plaintiffs assert that “the combination of Rule V and Rule XXII

has made it virtually impossible for the majority in the Senate

to amend the rules of the Senate to prevent the minority in the

Senate from obstructing the business of the Senate by

filibustering.”   Id. ¶ 19.



                                   9
 
     The Complaint asserts that the Filibuster Rule is invalid

because it conflicts with the following constitutional

provisions and/or principles:   the Senate’s Rulemaking Power,

U.S. Const. art. I, § 5, cl. 2, Compl. ¶¶ 57-59; the Quorum

Clause, U.S. Const. art. 1, § 5, id. ¶ 60(a); the Presentment

Clause, U.S. Const. art. I, § 7, id. ¶ 60(b); “the exclusive

list of exceptions” to majority rule, id. ¶ 60(c); the power of

the Vice President to vote when the Senate is “equally divided,”

U.S. Const. art. I, § 3, cl. 4, id. ¶ 60(d); the Advice and

Consent Clause, U.S. Const. art. II, § 2, cl. 2, id. ¶ 60(e);

the “equal representation of each state in the Senate,” id. ¶

60(f); “the finely wrought and exhaustively considered balance

of the Great Compromise” regarding representation of states in

Congress, id. ¶¶ 62-70 (internal quotation marks and citation

omitted); the power of the Senate “to adopt or amend its rules

by majority vote,” id. ¶ 74; and “the fundamental constitutional

principle that prohibits one Congress (or one house of Congress)

from binding its successors,” id. ¶ 75.   Plaintiffs seek the

entry of a declaratory judgment, pursuant to 28 U.S.C. § 2201,

declaring the supermajority vote portions of Rule XXII

unconstitutional.   Plaintiffs request that the Court sever the

unconstitutional portions of that Rule and declare that a vote

of a simple majority is all that is required to invoke cloture.

Secondarily, and in the alternative, Plaintiffs seek the entry

                                10
 
of a judgment declaring Rule V unconstitutional to the extent

that it prohibits the Senate from amending its rules by majority

vote.

        C.   Procedural Background

        On May 14, 2012, Plaintiffs filed their Complaint against

Vice President Joseph R. Biden, Jr., in his official capacity as

President of the Senate, Nancy Erickson, in her official

capacity as Secretary of the Senate, Elizabeth MacDonough, in

her official capacity as Parliamentarian of the Senate, and

Terrance Gainer, in his official capacity as Sergeant-at-Arms of

the Senate.    Defendants filed a Motion to Dismiss on July 20,

2012, and the Court heard argument on the motion on December 10,

2012.    The motion is ripe for determination by the Court.

II.     STANDARD OF REVIEW

        Federal district courts are courts of limited jurisdiction,

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994),

and a Rule 12(b)(1) motion for dismissal presents a threshold

challenge to a court’s jurisdiction, Haase v. Sessions, 835 F.2d

902, 906 (D.C. Cir. 1987).    On a motion to dismiss for lack of

subject matter jurisdiction, the plaintiff bears the burden of

establishing that the Court has jurisdiction.     See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992).     In evaluating

such a motion, the Court must “accept[] all of the factual

allegations in [the] complaint as true,” Jerome Stevens Pharms.,

                                     11
 
Inc. v. FDA, 402 F.3d 1249, 1250 (D.C. Cir. 2005) (citation

omitted), but the Court “is not required . . . to accept

inferences unsupported by the facts alleged or legal conclusions

that are cast as factual allegations,” Cartwright Int’l Van

Lines, Inc. v. Doan, 525 F. Supp. 2d 187, 193 (D.D.C. 2007)

(citation omitted).                                            In addition, the Court may consider

materials outside the pleadings where necessary to resolve

disputed jurisdictional facts.                                            Herbert v. Nat’l Acad. of Scis.,

974 F.2d 192, 197 (D.C. Cir. 1992).2

III. ANALYSIS

              The Court first addresses Plaintiffs’ standing to sue.3                                  The

Court finds that Plaintiffs’ attempt to invoke procedural


                                                            
              2
       The Court follows the weight of authority in the D.C.
Circuit in construing the political question doctrine as a
threshold challenge to the Court’s jurisdiction pursuant to Rule
12(b)(1). See, e.g., Lin v. United States, 561 F.3d 502, 504
(D.C. Cir. 2009) (affirming dismissal of complaint for lack of
subject matter jurisdiction based on the political question
doctrine); Schneider v. Kissinger, 412 F.3d 190, 193 (D.C. Cir.
2005) (“The principle that the courts lack jurisdiction over
political decisions that are by their nature committed to the
political branches to the exclusion of the judiciary is as old
as the fundamental principle of judicial review.” (internal
quotation marks and citation omitted)). Even were the Court to
treat political question doctrine as a Rule 12(b)(6) ground,
rather than a Rule 12(b)(1) challenge to the Court’s
jurisdiction, the Court would nonetheless conclude that it lacks
authority to decide this case.
              3
        Although the Court may dismiss the Complaint on any
jurisdictional threshold ground, see Ruhrgas AG v. Marathon Oil
Co., 526 U.S. 574, 585 (1999), the D.C. Circuit has counseled
that standing should be addressed before political question
doctrine, see Reuss v. Balles, 584 F.2d 461, 465 n.14 (D.C. Cir.
                                                                         12
 
standing fails because Plaintiffs have failed to identify a

procedural right that protects their concrete, particularized

interests.                         In addition, each group of plaintiffs has failed to

demonstrate Article III standing because they have not

demonstrated an injury-in-fact that is caused by the Cloture

Rule and that would be redressable by any action of this Court.

Finally, the Court finds that this case presents a non-

justiciable political question and that dismissal is appropriate

on that basis as well.

              A.             Standing

              Article III of the Constitution restricts the jurisdiction

of the federal courts to adjudicating actual “cases” and

“controversies.”                                    U.S. Const. art. III, § 2; see also Allen v.

Wright, 468 U.S. 737, 750 (1984).                                                                     This requirement has given

rise to “several doctrines . . . ‘founded in concern about the

proper -- and properly limited -- role of the courts in a

democratic society.’”                                              Allen, 468 U.S. at 750 (quoting Warth v.

Seldin, 422 U.S. 490, 498 (1975)); see also Valley Forge

Christian Coll. v. Ams. United for Separation of Church and

State, 454 U.S. 464, 471 (1982).                                                                   One aspect of this “case-or-

controversy” requirement is that plaintiffs must have standing

to sue, an inquiry that focuses on whether the litigant is
                                                                                                                                                                                               
                                                                                                                                                                                               
1978). Indeed, the Supreme Court has stated that standing is
“the most important of the jurisdictional doctrines.” FW/PBS,
Inc. v. Dallas, 493 U.S. 215, 231 (1990) (citation omitted).
                                                                                            13
 
entitled to have the court decide the merits of the dispute.

Allen, 468 U.S. at 750-51 (quoting Warth, 422 U.S. at 498).

     To establish the “irreducible constitutional minimum” of

Article III standing, a plaintiff must show that: (1) he has

suffered an “injury in fact” which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or

hypothetical; (2) there is a causal connection between the

alleged injury and the conduct complained of that is fairly

traceable to the defendant; and (3) it is likely, as opposed to

merely speculative, that the injury will be redressed by a

favorable decision.     Lujan, 504 U.S. at 560-61 (citations

omitted).    The standing inquiry is “especially rigorous when

reaching the merits of the dispute would force [the Court] to

decide whether an action taken by one of the other two branches

of the Federal Government was unconstitutional.”      Raines v.

Byrd, 521 U.S. 811, 819-20 (1997).     If the Court finds that one

of the Plaintiffs has standing, it need not consider the

standing of the other Plaintiffs.      See Tozzi v. Dep’t of Health

and Human Servs., 271 F.3d 301, 310 (D.C. Cir. 2001).     In

assessing Plaintiffs’ standing, the Court assumes that

Plaintiffs will prevail on the merits of their constitutional

claims.     See Muir v. Navy Fed. Credit Union, 529 F.3d 1100, 1105

(D.C. Cir. 2008).



                                  14
 
           1.   Procedural Standing

     Plaintiffs argue that they have procedural standing, a more

relaxed version of the standing doctrine.     See Pls.’ Opp’n to

Mot. to Dismiss (“Pls.’ Opp’n”) at 31-33.    “The person who has

been accorded a procedural right to protect his concrete

interests can assert that right without meeting all the normal

standards for redressability and immediacy.”     Lujan, 504 U.S. at

573 n.7.   As the D.C. Circuit has recognized, “where plaintiffs

allege injury resulting from violation of a procedural right

afforded to them by statute and designed to protect their

threatened concrete interest, the courts relax--while not wholly

eliminating--the issues of imminence and redressability, but not

the issues of injury in fact or causation.”     Center for Law and

Educ. v. Dep’t of Educ., 396 F.3d 1152, 1157 (D.C. Cir. 2005).

Thus, the D.C. Circuit has held that plaintiffs have procedural

standing only if, inter alia, (1) the government violated their

procedural rights designed to protect their threatened, concrete

interest, and (2) the violation resulted in injury to their

concrete, particularized interest.    Id.   However, the procedural

standing doctrine “does not -- and cannot -- eliminate any of

the ‘irreducible’ elements of standing[.]”     Fla. Audubon Soc’y

v. Bentsen, 94 F.3d 658, 664 (D.C. Cir. 1996).    For the reasons

discussed below, the Court concludes that Plaintiffs have failed

to demonstrate that they have a “procedural right” to enactment

                                15
 
of legislation by a simple majority.   Moreover, Plaintiffs have

failed to show that any such right was designed to protect their

particularized interest.

     In Lujan, the Supreme Court offered two examples of

procedures designed to protect a party’s concrete interest: (1)

the requirement for a hearing prior to a denial of a license

application is designed to protect the applicant, and (2) the

requirement that a federal agency prepare an environmental

impact statement before conducting a major federal action such

as constructing a dam is designed to protect neighbors of the

proposed dam.   See 504 U.S. at 572.   Thus, for example, the D.C.

Circuit has found procedural standing where a plaintiff alleged

that the FAA authorized certain runway use at a local airport

without performing an environmental assessment.   The court

stated “[t]he procedural requirements of NEPA were designed to

protect persons . . . who might be injured by hasty federal

actions taken without regard for possible environmental

consequences. . . . And [plaintiff] has adequately demonstrated

that the FAA’s failure to follow the NEPA procedures poses a

‘distinct risk’ to his ‘particularized interests’--given the

location of his home, he is uniquely susceptible to injury

resulting from increased use of the secondary runways.”    City of

Dania Beach v. FAA, 485 F.3d 1181, 1186 (D.C. Cir. 2007)

(citation omitted).

                                16
 
              Here, Plaintiffs argue that they are asserting procedural

rights based upon “the procedures governing the enactment of

statutes set forth in the text of Article I.”                                        Pls.’ Opp’n at 32

(relying on INS v. Chadha, 462 U.S. 919 (1983) and Clinton v.

New York, 524 U.S. 417 (1998)).                                        According to Plaintiffs, the

Presentment Clause, Article I, section 7, is the “only []

procedure [prescribed by the Constitution] for the passage of

laws.”                 Id. at 1.4                         Plaintiffs further allege that although the

Presentment Clause does not create an individual right to have a

bill passed by the Senate, it does create a procedural right to

have the bill fairly considered by the majority in the Senate.

See id. at 2.

              However, Plaintiffs identify no authority for the

proposition that an individual has a “procedural right” to any

particular form of congressional consideration or debate on a

bill.               The Supreme Court cases on which Plaintiffs purport to

rely do not address procedural standing and thus are not

instructive on this issue.                                        For example, in Chadha, the Supreme

Court held that a provision of the Immigration and Nationality


                                                            
              4
       The Presentment Clause, Article I, section 7 states, in
relevant part: “Every bill which shall have passed the House of
Representatives and the Senate, shall, before it becomes a Law,
be presented to the President of the United States.” Plaintiffs
also rely on the Quorum Clause, Article I, section 5, clause 1,
which states: “a Majority of each [House] shall constitute a
Quorum to do Business.”


                                                                     17
 
Act that authorized the House of Representatives alone, by

resolution, to invalidate an immigration decision of the

Executive Branch (the “one-House veto”) was unconstitutional

because it violated the Presentment Clause.   See 462 U.S. at

952-58.   Similarly, in Clinton, the Supreme Court ruled

unconstitutional the Line Item Veto Act, which gave the

President the power to cancel certain types of statutory

spending and tax provisions after they had been signed into law.

See 524 U.S. at 448-49.   Plaintiffs rely on the Court’s analysis

of the merits in both cases.   The Court recognized that the

Presentment Clause’s requirement that legislative action be

passed by both Houses and then presented to the President

“represents the Framers’ decision that the legislative power of

the Federal Government be exercised in accord with a single,

finely wrought and exhaustively considered, procedure.”     Chadha,

462 U.S. at 951; see also Clinton, 524 U.S. at 440.    Nowhere in

either case, however, did the Court analyze whether or not the

Constitution, and more specifically Article I, confers an

individual procedural right sufficient for standing.

     More importantly, however, Plaintiffs’ attempt to invoke

procedural standing fails because they are unable to demonstrate

that any alleged procedural right to majority consideration of

proposed legislation is designed to protect Plaintiffs’

particularized, concrete interests.   As the D.C. Circuit has

                                18
 
recognized, not all procedural-rights violations are sufficient

for standing; a plaintiff must show that “the procedures in

question are designed to protect some threatened concrete

interest of his that is the ultimate basis of his standing.”

Center for Law and Educ., 396 F.3d at 1157 (citing Lujan, 504

U.S. at 573 n.8).   “[D]eprivation of a procedural right without

some concrete interest that is affected by the deprivation--a

procedural right in vacuo--is insufficient to create Article III

standing.”   Summers v. Earth Island Inst., 555 U.S. 488, 496

(2009).

     Plaintiffs assert that “structural constitutional limits

are designed to ‘protect the individual.’”   Pls.’ Opp’n at 33

(quoting Bond v. United States, 131 S. Ct. 2355, 2365 (2011)).

Bond, however, does not involve procedural standing and is

distinct from the instant case.    In Bond, the plaintiff, who had

been convicted of a federal crime, challenged the statute under

which she was convicted as a violation of the Tenth Amendment.

The Court stated that “it [was] clear” Ms. Bond had Article III

standing because she was injured by the statute when she was

convicted of a federal crime; and indeed, the Court’s

invalidation of the statute would redress that harm.    See 131 S.

Ct. at 2361-62.   The issue in Bond was whether the individual

plaintiff, rather than a State, was the proper party to bring a

Tenth Amendment challenge, a question of prudential standing,

                                  19
 
not procedural standing.                                       See id. at 2360, 2363-64.   The Supreme

Court stated:

              An individual has a direct interest in objecting to laws
              that upset the constitutional balance between the National
              Government and the States when the enforcement of those
              laws causes injury that is concrete, particular, and
              redressable. . . . The recognition of an injured person’s
              standing to object to a violation of a constitutional
              principle that allocates power within government is
              illustrated . . . by cases in which individuals sustain
              discrete, justiciable injury from actions that transgress
              separation-of-powers limitations.

Id. at 2364-65 (emphasis added).                                         Bond stands for the

proposition that where a plaintiff has already suffered an

Article III injury-in-fact due to a statute, that individual can

challenge the statute’s validity under the Constitution.                                        See

id. at 2365 (“[I]ndividuals, too, are protected by the

operations of separation of powers and checks and balances; and

they are not disabled from relying on those principles in

otherwise justiciable cases and controversies.” (emphasis

added)).                     It does not stand for the proposition that the

Constitutional principle of separation of powers confers an

individual right that is sufficient to meet the more relaxed

requirements of procedural standing.5




                                                            
              5
       The case is also factually distinct because the Court
could redress Ms. Bond’s injury, whereas here, this Court cannot
redress Plaintiffs’ deprivation of the opportunity to benefit
from legislation that was never enacted, as will be discussed in
more detail infra Part III.A.2.a.
                                                                    20
 
     Beyond their inability to point to a precise procedural

right conferred by Article I, Plaintiffs do not point to a

concrete interest, particular to these Plaintiffs, that Article

I of the Constitution was designed to protect.    The Court

therefore concludes that Plaintiffs have not demonstrated

procedural standing.

             2.   Article III Standing

     As noted above, to demonstrate Article III standing, a

plaintiff must establish a concrete and particularized injury,

which is fairly traceable to the alleged illegal action, and

likely to be redressed by a favorable decision.     Lujan, 504 U.S.

at 560-61.    Plaintiffs assert that all three groups of

Plaintiffs have Article III standing.    Because the DREAM Act

Plaintiffs and Common Cause present common issues of law with

respect to the standing inquiry, the Court analyzes standing as

to these two groups together, and considers the standing of the

House Member Plaintiffs separately below.

                  a.   DREAM Act Plaintiffs and Common Cause

     Both the DREAM Act Plaintiffs and Common Cause allege that

the Cloture Rule injured them by depriving them of the

“opportunity to benefit” from the DREAM and DISCLOSE Acts.       See

Pls.’ Opp’n at 46-48, 55-57 (citing, e.g., N.E. Fla. Chapter of

Assoc. Gen. Contractors of Am. v. City of Jacksonville, 508 U.S.

656 (1993); CC Distribs., Inc. v. United States, 883 F.2d 146,

                                  21
 
150 (D.C. Cir. 1989) (“[A] plaintiff suffers a constitutionally

cognizable injury by the loss of an opportunity to pursue a

benefit . . . even though the plaintiff may not be able to show

that it was certain to receive that benefit had it been accorded

the lost opportunity.”)).6                                       Plaintiffs emphasize that they are

not alleging a “substantive right” to either bill, but rather

that their injury arises out of “the Senate’s use of

unconstitutional procedures to block a bill that would have

benefitted plaintiffs.”                                        Pls.’ Opp’n at 48; see also id. at 43-
                                                            
              6
       Common Cause asserts that it has organizational standing.
For an organization to have standing in its own right, it must
meet the same requirements of individual standing: injury-in-
fact, causation, and redressability. See Havens Realty Corp. v.
Coleman, 455 U.S. 363, 378-79 (1982); Nat’l Treasury Emps. Union
v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996). In the
Complaint, Common Cause also alleged associational standing.
See Compl. ¶ 9(D)(1). An association may have standing to sue
on behalf of its members if “(1) at least one of its members
would have standing to sue in his own right, (2) the interests
the association seeks to protect are germane to its purpose, and
(3) neither the claim asserted nor the relief requested requires
that an individual member of the association participate in the
lawsuit.” Sierra Club v. EPA, 292 F.2d 895, 898 (D.C. Cir.
2002). In their Motion to Dismiss, Defendants argued that
Common Cause did not meet the requirements of associational
standing because it had not specifically identified any of its
members who suffered the requisite harm. See Defs.’ Mem. at 22-
23. Plaintiffs did not respond to this argument in their
Opposition. The Court therefore finds that Plaintiffs have
conceded that they do not have associational standing. See
Hopkins v. Women’s Div., Gen. Bd. of Global Ministries, 284 F.
Supp. 2d 15, 25 (D.D.C. 2003), aff’d, 98 F. App’x 8 (D.C. Cir.
2004) (“It is well understood in this Circuit that when a
plaintiff files an opposition to a dispositive motion and
addresses only certain arguments raised by the defendant, a
court may treat those arguments that the plaintiff failed to
address as conceded.” (citation omitted)).


                                                                     22
 
44 (“The use of Rule XXII to illegally block the DISCLOSE Act

during the 111th Congress--in violation of the procedures

governing the enactment of statutes--injured Common Cause as an

organization because Common Cause diverted staff, time, and

resources to combatting the effects of secret expenditures by

Super PACs that would have been prohibited by the DISCLOSE

Act.”).

              The Court is not persuaded that Plaintiffs’ alleged injury

is akin to a deprivation of a contracting opportunity, as

recognized by City of Jacksonville and its progeny.                             In those

cases, although the plaintiff did not have to show that it would

have obtained the particular benefit at issue, it still had to

show that its injury was “certainly impending.”                             See, e.g.,

Adarand Constrs., Inc. v. Pena, 515 U.S. 200, 211-12 (1995).

Neither the DREAM Act nor the DISCLOSE Act was ever debated by

the Senate, let alone enacted into law.                             And Plaintiffs’

assertion that the bills are likely to be re-introduced does not

demonstrate that the bills will ever be enacted by the House and

the Senate and signed by the President.                             As a result, there is

no existing or certainly impending opportunity from which

Plaintiffs could benefit, but for the Cloture Rule.                            Any injury

is therefore hypothetical, rather than concrete.7                            As Defendants


                                                            
              7
       Cf. Clinton, 524 U.S. at 432 (“[Plaintiffs] suffered an
immediate injury when the President canceled the limited tax
                                                               23
 
argue, to recognize such an injury as sufficient for Article III

standing would potentially permit standing for any individual

who would have benefitted from any piece of legislation that

passed one House of Congress but not the other.8

              Even were the Court persuaded that this was sufficient to

demonstrate an injury-in-fact, however, neither the DREAM Act

Plaintiffs nor Common Cause can show causation or redressability


                                                                                                                                                                                               
                                                                                                                                                                                               
benefit that Congress had enacted to facilitate the acquisition
of processing plants. . . . Congress enacted § 968 for the
specific purpose of providing a benefit to a defined category of
potential purchasers of a defined category of assets. The
members of that statutorily defined class received the
equivalent of a statutory ‘bargaining chip’ to use in carrying
out the congressional plan to facilitate their purchase of such
assets. . . . [Plaintiffs] had concrete plans to utilize the
benefits of § 968 . . . By depriving them of their statutory
bargaining chip, the cancellation inflicted a sufficient
likelihood of economic injury to establish standing under our
precedents.”).
              8
       Common Cause also has not demonstrated a sufficient injury
to its organizational mission. An organization seeking to
establish Havens standing must show a “direct conflict between
the defendant’s conduct and the organization’s mission.” Nat’l
Treasury Emps. Union, 101 F.3d at 1430; see also ASPCA v. Feld
Entm’t, Inc., 659 F.3d 13, 25 (D.C. Cir. 2011). According to
Plaintiffs, the DISCLOSE Act’s defeat “undoubtedly set back
Common Cause’s mission of encouraging transparency in elections.
. . . Common Cause must now independently investigate each
individual Super PAC to learn what the DISCLOSE Act would have
automatically required.” Pls.’ Opp’n at 55-56. However, Common
Cause has shown no direct conflict between the allegedly illegal
conduct -- use of the Cloture Rule -- and the organization’s
mission -- encouraging transparency in elections. Rather, the
use of the Cloture Rule is but an intermediate step that
prevented a benefit to the organization’s activities.
Plaintiffs cite no authority that supports such an attenuated
injury as sufficient for purposes of organizational standing.


                                                                                            24
 
for similar reasons.                                           As another Judge on this Court stated with

respect to an earlier challenge to the Cloture Rule:

              There is no guarantee that, but for the cloture rule, the
              legislation favored by [plaintiff] would have passed the
              Senate; that similar legislation would have been enacted by
              the House of Representatives; and that the President would
              have signed into law the version passed by the Senate.
              There are too many independent actors and events in the
              span between a cloture vote and the failure to pass
              legislation to characterize the connection as direct.

Page v. Shelby, 995 F. Supp. 23, 29 (D.D.C. 1998), aff’d without

op., 172 F.3d 920 (D.C. Cir. 1998).                                           Not only have Plaintiffs

failed to demonstrate that the DREAM and DISCLOSE Acts would

have passed but for the Cloture Rule,9 but they also have not


                                                            
              9
       Plaintiffs allege that at this stage, the Court must
accept as true Plaintiffs’ claim that the DREAM and DISCLOSE
Acts would have passed the Senate but for the Cloture Rule. See
Compl. ¶ 9(D)(1)(b) (“The DISCLOSE Act . . . had the support of
59 senators and the President . . . .”); id. ¶ 9(D)(2)(a)-(b);
id. ¶ 9(E)(1) (“[T]he DREAM Act had the support of a clear
majority of 55 senators and the support of the President.”).
However, this was the number of votes in favor of cloture, not
in favor of the ultimate passage of the bills. See Compl. at 6
n.3 (“Both bills . . . were supported by . . . a majority of
senators (as evidenced by the fact that both bills received 59
and 55 votes, respectively, in the Senate on motions for
cloture)[.]”). A vote in favor of cloture is not necessarily a
guarantee of ultimate support for a bill. See, e.g., Defs.’
Mem. at 36 n.29 (providing examples of instances in which
senators voted for cloture and then did not vote on the bills’
passage and vice versa). Although the Court accepts as true
Plaintiffs’ factual allegations about the number of Senators who
supported cloture, the allegation that the bills would have
passed the Senate is the type of conclusory allegation that the
Court need not accept, even at the motion-to-dismiss stage.
Cartwright Int’l Van Lines, 525 F. Supp. 2d at 193 (“In
evaluating a motion to dismiss for lack of subject-matter
jurisdiction, the court must accept the complaint’s well-pled
factual allegations as true and construe all reasonable
                                                                        25
 
persuaded the Court that they necessarily would have benefitted

from those Acts.                                    For example, although Plaintiffs allege that

each of the DREAM Act Plaintiffs met the requirements of the

DREAM Act considered by the previous Congress, see Compl. ¶

9(C)(1), Defendants argue that the ultimate determination would

have been at the discretion of the Secretary of Homeland

Security, see Defs.’ Mem. at 29 (citing H.R. 5281, 111th Cong. §

6(a)(1) (2010) (“Secretary of Homeland Security may cancel

removal of an alien . . .”)).                                                             The connection between the

Senate’s debate over proposed legislation, or lack thereof, and

Plaintiffs’ inability to benefit from the opportunities that

legislation would have offered is simply too tenuous to support

standing.

              Finally, even if the Court could declare unconstitutional

and sever the sixty vote requirement from the Cloture Rule, that

relief would not redress Plaintiffs’ alleged injuries because it

would not provide them with the opportunity to benefit from the

DREAM Act or the DISCLOSE Act.10                                                                 Plaintiffs argue that because


                                                                                                                                                                                               
                                                                                                                                                                                               
inferences in the plaintiff’s                                                          favor. The court is not required,
however, to accept inferences                                                          unsupported by the facts alleged
or legal conclusions that are                                                          cast as factual allegations.”
(internal quotation marks and                                                          citation omitted)).
              10
       Nor would declaring Rule V unconstitutional redress
Plaintiffs’ injuries. Not only would this remedy not provide
any guarantee with respect to the DREAM and DISCLOSE Acts, which
died in the last Congress, but it also would not necessarily
ensure that the Senate would change Rule XXII to provide for
                                                                                            26
 
they have articulated a procedural right, removing a procedural

barrier will redress that violation.                                                                           See Pls.’ Opp’n at 61-62.

However, as discussed supra Part III.A.1., Plaintiffs cannot

demonstrate that they have a procedural right to majority

consideration of legislation, and their attempt to recast the

relief they seek as the ability to have debate on bills is

nothing more than a generalized grievance.                                                                                      Plaintiffs further

contend that it is likely that severing the sixty vote

requirement from the Cloture Rule will allow the passage of both

bills: “Since the 111th Congress, multiple DREAM Act bills have

been reintroduced. . . . Likewise, the DISCLOSE Act has been

reintroduced.”                                Pls.’ Opp’n at 62 (citations omitted).                                                                               The

Court is not in a position, however, to determine or predict

what action the Senate would take in a final vote on either

proposed bill, much less what action would be taken by the House

of Representatives and the President.                                                                            Fundamentally,

Plaintiffs’ inability to demonstrate all three of the requisite

Article III standing elements is based upon the same fatal flaw:

they cannot show that the invalidation of the Cloture Rule has

any connection to, or will have any connection to, their ability

to benefit from a particular piece of legislation.                                                                                                     The Court


                                                                                                                                                                                               
                                                                                                                                                                                               
majority cloture. This relief is therefore even more
speculative than a declaratory judgment with respect to Rule
XXII.


                                                                                            27
 
concludes, therefore, that it is merely speculative that

Plaintiffs’ alleged injury would be redressed by a favorable

decision.11

                                            b.             House Member Plaintiffs

              Plaintiffs assert that the House Members have been injured

because the Cloture Rule nullified votes they personally cast in

favor of the DREAM Act and the DISCLOSE Act.                                         See Pls.’ Opp’n at

49.12              Defendants contend that standing based on this claim of


                                                            
              11
       Plaintiffs also assert that the Cloture Rule impacted the
DREAM Act Plaintiffs’ concrete interests in avoiding deportation
and obtaining a path to citizenship. See Pls.’ Opp’n at 44.
Although the Court does not seek to diminish the seriousness of
that injury, it cannot find such an allegation sufficient for
standing here because Plaintiffs cannot show that the Cloture
Rule was the cause of that harm. That is, the DREAM Act
Plaintiffs are not being denied a path to citizenship because of
the Cloture Rule; rather, their injury pre-dates the Senate’s
consideration of that Act and is the result of existing
immigration law. Nor can the DREAM Act Plaintiffs demonstrate
that this Court’s invalidation of the Cloture Rule’s
supermajority requirement would redress that harm -- no
prospective action by this Court can revive the DREAM Act, and
it is speculative whether the House, Senate and President will
agree to enact the same legislation in the future.
              12
       The House Member Plaintiffs additionally claim they have
suffered an informational injury because the failure of the
DISCLOSE Act to pass prevented the House Members from being able
to access critical information about the identities of parties
financing negative ads in those House Members’ campaigns. See
Pls.’ Opp’n at 54-55. However, an informational injury suffices
for standing purposes only when the complaining party “fails to
obtain information which must be publicly disclosed pursuant to
a statute.” FEC v. Akins, 524 U.S. 11, 21 (1998); see also
Shays v. FEC, 528 F.3d 914, 923 (D.C. Cir. 2008) (holding that a
Member of Congress had standing in his capacity as a candidate
for office to challenge an FEC rule that allegedly denied him
information that a statute, the Bipartisan Campaign Reform Act
                                                                      28
 
injury is precluded by the Supreme Court’s ruling in Raines, 521

U.S. 811.                       See Defs.’ Mem. at 24.                                                The Court is not persuaded

that the House Members’ alleged injury constitutes vote

nullification for two independent reasons: (1) this case is

factually distinguishable from the “narrow” exception recognized

by the Supreme Court, and (2) it arises in the federal context,

which raises fatal separation-of-powers concerns.

              In Raines, four Senators and two Representatives who had

voted against the Line Item Veto Act brought suit challenging

the Act’s constitutionality.                                                           The Act gave the President

authority to “cancel” certain spending and tax benefit measures

after they had been enacted into law.                                                                            See 521 U.S. at 814-15.

The plaintiffs claimed that the Act injured them in their

official capacities by “(a) alter[ing] the legal and practical

effect of all votes they may cast on bills” subject to the line

item veto, “(b) divest[ing] [them] of their constitutional role

in the repeal of legislation,” and “(c) alter[ing] the

constitutional balance of powers between the Legislative and

Executive Branches.”                                            Id. at 816.                           The Supreme Court rejected

these bases for standing, finding that the plaintiffs lacked
                                                                                                                                                                                               
                                                                                                                                                                                               
of 2002, required be disclosed). Here, by contrast, the House
Member Plaintiffs do not identify a statute that entitles them
to information about the identities of donors to Super PACs.
Instead, they challenge the fact that the particular statute
that would have provided that entitlement was never enacted.
Therefore, Plaintiffs do not assert a sufficient informational
injury for purposes of standing.
                                                                                            29
 
“concrete injury” because their asserted harm was “a type of

institutional injury (the diminution of legislative power),

which necessarily damages all Members of Congress and both

Houses of Congress equally. . . . [plaintiffs’] claim of

standing is based on a loss of political power, not loss of any

private right, which would make the injury more concrete.”       Id.

at 821.   Accordingly, the Court concluded that because the

Congress members’ alleged injury was “wholly abstract and widely

dispersed,” and not personal to them as individuals, they did

not allege a sufficient injury in fact to establish Article III

standing.   Id. at 829-30.   The Court recognized two explicit

exceptions, however: (1) when the Members have been individually

deprived of something they are personally entitled to, as in

Powell v. McCormack, 395 U.S. 486 (1969), see Raines, 521 U.S.

at 821-22, or (2) when the Members’ votes would have been

sufficient to defeat (or enact) a bill which has gone into

effect (or not been given effect) and “their votes have been

completely nullified,” as in Coleman v. Miller, 307 U.S. 433

(1939), see Raines, 521 U.S. at 823.

     Plaintiffs first argue that their injury is like that in

Powell because the House Member Plaintiffs “personally cast

votes in favor of the DREAM and DISCLOSE Acts” which the

Senate’s Filibuster Rule then nullified, and therefore they “do

not raise a claim shared by every member of Congress, only those

                                 30
 
who voted for the DREAM and DISCLOSE Acts[.]”    Pls.’ Opp’n at

50.   Plaintiffs thus assert that they “have been deprived of

something to which they personally are entitled.”     Id. (citation

omitted).    The Court is not persuaded by this argument.   In

Powell, Representative Powell was denied payment of his salary -

- a personal entitlement -- when he was excluded from his House

seat.    See 395 U.S. at 493.   In contrast, the House Member

Plaintiffs’ votes are powers they exercise in their official

capacities as House Members.    Just like in Raines, those votes

are not a personal entitlement.     See Raines, 521 U.S. at 821

(“Unlike the injury claimed by Congressman Adam Clayton Powell,

the injury claimed by the Members of Congress here is not

claimed in any private capacity but solely because they are

Members of Congress.”).

        Plaintiffs next analogize their injury to that in Coleman.

There, twenty of Kansas’ forty state senators voted not to

ratify the proposed Child Labor Amendment to the Federal

Constitution.    The vote deadlocked, such that the amendment

ordinarily would not have been ratified; however, the Lieutenant

Governor, the presiding officer of the State Senate, cast a

deciding vote in favor of the amendment, and it was deemed

ratified.    The twenty state senators who had voted against the

amendment filed suit seeking a writ of mandamus to compel state

officials to recognize that the legislature had not, in fact,

                                  31
 
ratified the amendment.    See 307 U.S. at 436-37.   The Supreme

Court held that the senators had standing because their “votes

against ratification have been overridden and virtually held for

naught although . . . their votes would have been sufficient to

defeat ratification.   . . . [T]hese senators have a plain,

direct and adequate interest in maintaining the effectiveness of

their votes.”    Id. at 438.

       As the Supreme Court recognized in Raines, “our holding in

Coleman stands . . . for the proposition that legislators whose

votes would have been sufficient to defeat (or enact) a specific

legislative act have standing to sue if that legislative action

goes into effect (or does not go into effect), on the ground

that their votes have been completely nullified.”    521 U.S. at

823.   The Court in Raines distinguished the congressmen’s injury

there, stating “[t]hey have not alleged that they voted for a

specific bill, that there were sufficient votes to pass the

bill, and that the bill was nonetheless deemed defeated.”      Id.

at 824.   Here, by contrast, Plaintiffs argue that the House

Member Plaintiffs “voted for two specific bills, that there were

sufficient votes to pass each bill, and that each bill should

have been enacted, but was nonetheless deemed defeated because

of the Senate’s illegal application of Rule XXII.”    Pls.’ Opp’n

at 52.



                                 32
 
     The Court acknowledges that this case appears to present a

unique question on vote nullification after Raines.     None of the

D.C. Circuit’s post-Raines opinions have addressed the scenario

where members of one House of Congress sued the other.     See,

e.g., Campbell v. Clinton, 203 F.3d 19, 22-23 (D.C. Cir. 2000)

(holding that thirty-one congressmen did not have standing based

on a vote nullification theory to challenge the President’s use

of force in Yugoslavia without seeking congressional approval);

Chenoweth v. Clinton, 181 F.3d 112, 115 (D.C. Cir. 1999)

(finding that four congressmen did not have standing to

challenge the President’s use of executive order to enact a new

environmental program, and stating “[i]f, as the Court held in

Raines, a statute that allegedly ‘divests [congressmen] of their

constitutional role’ in the legislative process does not give

standing to sue, then neither does an Executive Order that

allegedly deprives congressmen of their ‘right[] to participate

and vote on legislation in a manner defined by the

Constitution’” (citation omitted)).    Indeed, the Court is not

aware of any case in this Circuit where a court has recognized

legislative standing after Raines.     The Court is not persuaded

that Plaintiffs’ alleged nullification injury is sufficient to

confer standing in this case either.

     The D.C. Circuit has interpreted the Coleman exception to

mean “treating a vote that did not pass as if it had, or vice

                               33
 
versa.”   Campbell, 203 F.3d at 22.   As Defendants argue, the

House Member Plaintiffs’ votes in favor of the DREAM and

DISCLOSE Acts were never treated as if they did not pass.

Rather, the bills were treated as if they passed the House, but

the Senate then failed to debate or pass them itself.    See

Defs.’ Reply Mem. of P. & A. in Supp. of Mot. to Dismiss at 8-9.

By contrast, in Coleman, state officials endorsed a defeated

ratification, treating it as if it had been approved.   A closer

example of vote nullification, then, is the theoretical scenario

presented in Raines, where appropriations bills could have

passed both the House and Senate, been signed by the President,

but then were subject to line-by-line “cancellation” by the

President, effectively deleting what was voted on -- and passed

-- by the House and Senate.   The Court found that this potential

scenario did not “nullify [plaintiffs’] votes in the future in

the same way that the votes of the Coleman legislators had been

nullified.”   Raines, 521 U.S. at 824.

      In the future, a majority of Senators and Congressmen can
      pass or reject appropriations bills; the [Line Item Veto]
      Act has no effect on this process. In addition, a majority
      of Senators and Congressmen can vote to repeal the Act, or
      to exempt a given appropriations bill (or a given provision
      in an appropriations bill) from the Act; again, the Act has
      no effect on this process. Coleman thus provides little
      meaningful precedent for [plaintiffs’] argument.

Id.   Here too, Plaintiffs have failed to demonstrate that their

votes to pass the DREAM and DISCLOSE Acts were nullified in the


                                34
 
same manner as in Coleman.                                     Furthermore, the D.C. Circuit has

emphasized that the Coleman exception is a “narrow rule.”

Chenoweth, 181 F.3d at 116; see also Campbell, 203 F.3d at 24 &

n.6.             Interpreting the exception in the way Plaintiffs urge,

however, would transform it from a narrow exception into a

broader one, potentially allowing members of either House of

Congress to sue the other for failure to pass a bill the other

House supported.                                     Therefore, the Court is not persuaded that the

House Members’ alleged injury here presents “complete

nullification” of the kind recognized by the Supreme Court in

Coleman.13

              Finally, the Court has considered whether separation-of-

powers concerns counsel against finding legislative standing

here.               In Raines, the Supreme Court noted without deciding that

Coleman might also be distinguishable from “a similar suit

brought by federal legislators, since the separation-of-powers

concerns present in such a suit were not present in Coleman.”

521 U.S. at 824 n.8; see also Harrington v. Bush, 553 F.2d 190,

205 n.67 (D.C. Cir. 1977) (“The major distinguishing factor

between Coleman and the present case lies in the fact that the
                                                            
              13
       The Court is also not persuaded that the lack of a
legislative remedy transforms the injury here into the narrow
vote nullification exception. While the House Member Plaintiffs
themselves do not have a remedy, the Senate does have a remedy
of its own -- amendment of its rules. Because the other
considerations weigh against finding legislative standing here,
the Court declines to find this factor dispositive.
                                                                  35
 
plaintiffs in Coleman were state legislators.    A separation of

powers issue arises as soon as the Coleman holding is extended

to United States legislators.   If a federal court decides a case

brought by a United States legislator, it risks interfering with

the proper affairs of a coequal branch.”).   The law of Article

III standing “is built on a single basic idea -- the idea of

separation of powers.”   Allen, 468 U.S. at 752.   Here, and as

discussed in more detail infra, separation-of-powers concerns

persuade the Court that this suit is not justiciable.

     B.   Political Question Doctrine

     Like standing, the political question doctrine stems from

the case-or-controversy requirement of Article III.    The courts

lack jurisdiction over “political questions that are by their

nature ‘committed to the political branches to the exclusion of

the judiciary.’”   Schneider, 412 F.3d at 193 (citation omitted);

see also Marbury v. Madison, 5 U.S. 137, 170 (1803).     A court

may not, however, refuse to adjudicate a dispute merely because

a decision “may have significant political overtones.”     Japan

Whaling Ass’n v. Am. Cetacean Soc’y, 478 U.S. 221, 230 (1986);

see also Chadha, 462 U.S. at 943 (“Resolution of litigation

challenging the constitutional authority of one of the three

branches cannot be evaded by courts because the issues have

political implications[.]”).    “The nonjusticiability of a

political question is primarily a function of the separation of

                                 36
 
powers.”   Baker v. Carr, 369 U.S. 186, 210 (1962).    In Baker,

the Supreme Court identified six circumstances in which an issue

might present a non-justiciable political question:

     [1] a textually demonstrable constitutional commitment of
     the issue to a coordinate political department; or [2] a
     lack of judicially discoverable and manageable standards
     for resolving it; or [3] the impossibility of deciding
     without an initial policy determination of a kind clearly
     for nonjudicial discretion; or [4] the impossibility of a
     court’s undertaking independent resolution without
     expressing lack of the respect due coordinate branches of
     government; or [5] an unusual need for unquestioning
     adherence to a political decision already made; or [6] the
     potentiality of embarrassment from multifarious
     pronouncements by various departments on one question.

Id. at 217.     The presence of any one factor indicates that the

case presents a non-justiciable political question.     See

Schneider, 412 F.3d at 194.     Defendants argue that three of the

six Baker factors apply in this case: (1) Plaintiffs’ claims

involve a matter textually committed by the Constitution to the

Senate; (2) there is a lack of judicially discoverable and

manageable standards for resolving Plaintiffs’ claims; and (3)

resolution of Plaintiffs’ claims would require the Court to

intrude into the Senate’s internal proceedings, thereby

expressing a lack of respect due a coordinate branch.    The Court

addresses each in turn.

           1.     Textual Constitutional Commitment of Rulemaking
                  Power to the Senate

     The Supreme Court has long recognized that the power

committed in Article I, section 5 provides each House with broad

                                  37
 
discretion to determine the rules of its proceedings.   See

United States v. Ballin, 144 U.S. 1, 5 (1892).   The parties

dispute the applicability of two Supreme Court precedents here:

Powell v. McCormack, 395 U.S. 486, and Nixon v. United States,

506 U.S. 224 (1993).

     Plaintiffs assert that this case is more like Powell, in

which the Supreme Court found justiciable a challenge to the

House’s power to judge the qualifications of its Members.

There, the Court held that Representative Powell’s challenge to

his exclusion from the House was justiciable because the Court

determined that the House’s power to “be the Judge of the . . .

Qualifications of its own Members,” U.S. Const. art. I, § 5, cl.

1, was expressly limited by Article I, section 2, clause 2,

which sets forth the three textual criteria for membership (age,

residency, and citizenship).   See Powell, 395 U.S. at 547-50.

Defendants assert, by contrast, that this case is more like

Nixon.   There, a federal judge was convicted by the Senate on

impeachment charges and removed from office.   The judge filed

suit challenging his conviction and alleging that Senate Rule XI

(governing impeachment trials) was unconstitutional because it

permitted the Senate to appoint a committee to receive evidence

and take testimony in the impeachment trial.   Judge Nixon argued

that the constitutional grant to the Senate of the power to

“try” impeachments, U.S. Const. art. I, § 3, cl. 6, required the

                                38
 
full Senate, not merely a committee, to hold evidentiary

proceedings.    See 506 U.S. at 228.   The Supreme Court held that

the case was non-justiciable because the power to try

impeachments was textually committed to the Senate.     See id. at

229-34.   The Court stated:

     Our conclusion in Powell was based on the fixed meaning of
     “qualifications” set forth in Art. I, § 2. The claim by
     the House that its power to “be the Judge of the Elections,
     Returns and Qualifications of its own Members” was a
     textual commitment of unreviewable authority was defeated
     by the existence of this separate provision specifying the
     only qualifications which may be imposed for House
     membership. The decision as to whether a member satisfied
     these qualifications was placed with the House, but the
     decision as to what these qualifications consisted of was
     not. In the case before us, there is no separate provision
     of the Constitution which could be defeated by allowing the
     Senate final authority to determine the meaning of the word
     “try” in the Impeachment Trial Clause.

Id. at 237; see also Michel v. Anderson, 14 F.3d 623, 626-27

(D.C. Cir. 1994) (concluding that Article I, section 2’s

requirement that the House of Representatives “be composed of

Members chosen every second Year by the People of the several

States” provided an express textual limit on the rulemaking

power and thus rendered justiciable a challenge to the House’s

rule permitting non-member delegates to vote in the Committee of

the Whole).    Therefore, in order to present a justiciable

challenge to congressional procedural rules, Plaintiffs must

identify a separate provision of the Constitution that limits

the rulemaking power.   The Court finds that this case is more


                                 39
 
like Nixon because Plaintiffs cannot identify any constitutional

provision that expressly limits the authority committed to the

Senate by Article I, section 5, clause 2.

              Plaintiffs allege that the Quorum Clause, U.S. Const. art.

I, § 5, cl. 1, the Presentment Clause, U.S. Const. art. I, § 7,

cl. 2, and the existence of other constitutional provisions

expressly providing for “supermajority votes” on certain matters

provide explicit textual limits on the Senate’s rulemaking

power.                 This is simply not the case.                        None of these provisions

contains any language that expressly limits the Senate’s power

to determine its rules, including when and how debate is brought

to a close.                           More fundamentally, Plaintiffs have not

demonstrated that the Presentment Clause, the Quorum Clause, or

any other constitutional provision explicitly requires that a

simple majority is all that is required to close debate and

enact legislation.                                        As is made clear in the Complaint,

Plaintiffs’ argument is that the Cloture Rule “conflicts” with

these constitutional provisions, see Compl. ¶ 60, but Plaintiffs

do not assert -- nor can they -- that any of these provisions

expressly limits the Senate’s power to determine the rules of

its proceedings.14


                                                            
              14
       Plaintiffs attempt to compare the Senate’s rulemaking
power to the congressional power to make laws, arguing that
“[i]t cannot be that statutes adopted by both Houses of Congress
are subject to judicial review while a mere internal rule
                                                                     40
 
              Plaintiffs contend that the Senate’s rulemaking authority

has been limited by United States v. Smith, 286 U.S. 6 (1932)

and Ballin, 144 U.S. at 5, which stated that “[while] the

constitution empowers each house to determine its rules of

proceedings, [i]t may not by its rules ignore constitutional

restraints or violate fundamental rights.”                                                                                      See Pls.’ Opp’n at

22 (quoting Ballin, 144 U.S. at 5).                                                                         According to Plaintiffs,

the Supreme Court has followed Ballin and Smith in subsequent

cases in which the Court “rejected interpretations by

congressional committees of their own rules.”                                                                                            Id. at 23 (citing

Chadha, 462 U.S. at 941; Yellin v. United States, 374 U.S. 109,

114 (1963) (“It has long been settled . . . that rules of

Congress are judicially cognizable”); Christoffel v. United

States, 338 U.S. 84 (1949); Vander Jagt v. O’Neill, 699 F.2d

1166, 1170, 1173 (D.C. Cir. 1982)).                                                                         As Defendants assert,

however, these cases are all either distinguishable or

contradict Plaintiffs’ arguments.                                                                     Indeed, in none of these

cases did courts reject Congress’s own rules as


                                                                                                                                                                                               
                                                                                                                                                                                               
adopted by only one House of Congress, without the consent of
the other House or the President, is exempt from judicial
scrutiny.” See Pls.’ Opp’n at 25-26. As the Supreme Court
recognized in Nixon, it has long been recognized that judicial
review was available and appropriate as a check on the
Legislature’s power with respect to statutes. See 506 U.S. at
233 (citing THE FEDERALIST, NO. 78, at 524 (J. Cooke ed. 1961)).
This argument has no bearing on the Senate’s power to determine
the rules of its own proceedings.


                                                                                            41
 
unconstitutional.15                                        Rather, the courts either rejected

Congress’s actions for being in violation of its own rules,16 or,


                                                            
              15
       In Ballin, the plaintiff claimed that the House’s passage
of a statute was invalid for lack of a quorum and, in that
regard, that the House rule for determining a quorum was
unconstitutional. See 144 U.S. at 4-5. The Court stated:

              The Constitution empowers each house to determine its rules
              of proceedings. It may not by its rules ignore
              constitutional restraints or violate fundamental rights,
              and there should be a reasonable relation between the mode
              or method of proceeding established by the rule and the
              result which is sought to be attained. But within these
              limitations all matters of method are open to the
              determination of the house, and it is no impeachment of the
              rule to say that some other way would be better, more
              accurate or even more just. . . . The power to make rules .
              . . is a continuous power, always subject to be exercised
              by the house, and within the limitations suggested,
              absolute and beyond the challenge of any other body or
              tribunal.

Id. at 5 (emphasis added). The Court found that, as to the
question of determining a quorum, there was “no constitutional
method prescribed, [] no constitutional inhibition of any of
[the possible methods of determining a quorum], and no violation
of fundamental rights” by the House’s rule. Id. at 6.
Accordingly, the Court did not review the rule’s validity. See
id. (“The Constitution has prescribed no method of making this
determination, and it is therefore within the competency of the
house to prescribe any method which shall be reasonably certain
to ascertain the fact.”).
              16
       See Yellin, 374 U.S. at 121-24 (holding that House
committee violated its own rules by failing to consider the
plaintiff’s request to be interrogated in a private, executive
session, rather than in public); Christoffel, 338 U.S. at 88-89
(“Congressional practice in the transaction of ordinary
legislative business is of course none of our concern . . . .
The question is neither what rules Congress may establish for
its own governance, nor whether presumptions of continuity may
protect the validity of its legislative conduct. The question is
rather what [rules] the House has established and whether they
have been followed.”); Smith, 286 U.S. at 33 (“The question
                                                                      42
 
as in Chadha, the Court rejected a statutory provision for

violating the explicit text of the Constitution.17                                                                                                    As noted

above, Plaintiffs identify no explicit constitutional restraints

upon the Senate’s Cloture Rule, nor do they point to fundamental

rights which have been violated.                                                                   It is precisely for this

reason that the Court finds that this challenge presents a

political question.

                             2.            Lack of Judicially Discoverable and Manageable
                                           Standards

              The Court is also persuaded that this case presents a

political question because no judicially manageable standards

exist against which to review the Senate’s rules governing

debate.

              Plaintiffs argue that they merely seek a declaratory

judgment, the exact same relief that the Court granted in

Powell.                   “Just as in Powell, the plaintiffs seek a declaration

‘determin[ing] that the [Senate] was without power’ to condition
                                                                                                                                                                                               
                                                                                                                                                                                               
primarily at issue relates to the construction of the applicable
rules, not to their constitutionality.”).
              17
       See 462 U.S. at 942. Moreover, in Vander Jagt, fourteen
Republican Members of the House sued the Democratic House
leadership and the Democratic Caucus, alleging that the
Democrats had systematically discriminated against them by
providing them with fewer seats on House committees and
subcommittees than they were proportionally owed, thereby
diluting their influence. See 699 F.2d at 1167. The D.C.
Circuit affirmed the district court’s dismissal of the case,
stating that it was exercising its “remedial discretion” to
withhold relief “given [its] respect for a coequal branch of
government.” Id. at 1176.
                                                                                            43
 
Senate action on the vote of a supermajority rather than a

simple majority.                                     Such a declaration ‘requires an interpretation

of the Constitution--a determination for which clearly there are

judicially []manageable standards.’”                                      Pls.’ Opp’n at 29-30

(quoting Powell, 395 U.S. at 549).                                       But Powell involved the

interpretation of two seemingly contradictory constitutional

provisions: Article I, section 5, clause 1, which set forth the

House’s power to “be the Judge of the . . . Qualifications of

its own Members,” and Article I, section 2, clause 2, which

provided three explicit criteria for membership (age, residency,

and citizenship).                                       The Court reviewed the legislative history of

Article I, section 5 and determined that the House’s power to

“judge” the qualifications of its own members was limited to the

qualifications expressly set forth in the Constitution.                                       See 395

U.S. at 521-48; see also id. at 522 (“Our examination of the

relevant historical materials leads us to the conclusion that .

. . the Constitution leaves the House without authority to

exclude any person, duly elected by his constituents, who meets

all the requirements for membership expressly prescribed in the

Constitution.”).                                     Here, Plaintiffs point to no standard within

the Constitution by which the Court could judge whether or not

the Cloture Rule is constitutionally valid.18


                                                            
              18
       Plaintiffs additionally argue that Defendants “advance no
argument as to why Rule XXII is any less justiciable than the
                                                                    44
 
                             3.            Intrusion into the Senate’s Internal Proceedings

              Finally, the Court finds that reaching the merits of this

case would require an invasion into internal Senate processes at

the heart of the Senate’s constitutional prerogatives as a House

of Congress, and would thus express a lack of respect for the

Senate as a coordinate branch of government.

              Plaintiffs argue that judicial review of the Cloture Rule

would not reflect lack of respect for the Senate; instead, it

reflects respect for the Constitution.                                                                              Pls.’ Opp’n at 30.

According to Plaintiffs, the “federal courts show no disrespect

for other branches of government when they perform their

constitutionally assigned duties to review and rule upon the

constitutionality of acts of the President . . . , or the joint

acts of Congress and the President . . . , or of only one House

of the legislative branch . . . . Such determinations fall

within the traditional role accorded courts to interpret the law
                                                                                                                                                                                               
                                                                                                                                                                                               
one-House veto in Chadha. . . . Nor has it explained why ruling
on Rule XXII would be any less appropriate than the Court’s
treatment of a Senate rule in Smith.” Pls.’ Opp’n at 30 (citing
Chadha, 462 U.S. at 942; Smith, 286 U.S. at 33). But Chadha and
Smith are also distinguishable. As noted above, Chadha involved
a challenge to the constitutionality of a statute, not an
internal Senate rule. Moreover, the dispute in Chadha was
whether the one-House veto conflicted with the Presentment
Clause, which provided a clear judicially manageable standard
for the Court to use in reviewing the one-House veto. In Smith,
as noted above, the issue was “the construction of the
applicable rules, not [] their constitutionality.” 286 U.S. at
33. The Court did not say anything about judicially manageable
standards which it would use to review the constitutionality of
an internal congressional rule.
                                                                                            45
 
and do not involve a ‘lack of the respect due [a] coordinate

[branch] of government.’”   Id. (citations omitted).   Plaintiffs

provide no authority, however, for the proposition that the

Court’s review of an internal rule of Congress, rather than a

legislative act, would reflect respect for the Constitution and

not a lack of respect for the Senate, particularly where, as

here, Plaintiffs have identified no constitutional restraint on

the Senate’s power to make rules regulating debate.    In Judicial

Watch, Inc. v. United States Senate, although the D.C. Circuit

did not explicitly reach the political question doctrine, the

court noted:

      While [plaintiff] may have asked for such a judicial
      rewrite [to require a simple majority rule for cloture on
      judicial nominations], our providing one would obviously
      raise the most acute problems, given the Senate’s
      independence in determining the rules of its proceedings
      and the novelty of judicial interference with such rules.

432 F.3d 359, 361 (D.C. Cir. 2005).   This Court agrees.

      Accordingly, the Court finds that, absent a clear

constitutional restraint, under the separation of powers

recognized by Article III, it is for the Senate, and not this

Court, to determine the rules governing debate.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that

Plaintiffs lack standing.   The Court further concludes that this




                                46
 
case presents a non-justiciable political question.19

Accordingly, the Court will GRANT Defendants’ Motion to Dismiss

and will DISMISS the Complaint.                                 A separate Order accompanies

this Memorandum Opinion.

SIGNED:                      Emmet G. Sullivan
                             United States District Judge
                             December 21, 2012




                                                            
              19
       In view of the resolution of the motion on standing and
political question grounds, the Court does not reach Defendants'
argument that the Speech or Debate Clause bars this suit.
                                                               47